             UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA


Lea Allison, et al

        v.                                               Case Number: 1:19CV01126

Bradley R. Allen, Sr., et al


                               NOTICE
Take notice that a proceeding in this case has been set/reset as indicated below:

              PLACE:       L. Richardson Preyer Building
                           324 W. Market St., Greensboro, NC
COURTROOM NO.:             1A
 DATE AND TIME:            June 28, 2021 at 9:30 a.m.
   PROCEEDING:             Initial Pretrial Conference

Local Rule 16.1(b) provides that the parties must hold their R. 26(f) conference at least 14 days
before the scheduled initial pretrial conference and submit to the court their report within 10
days thereafter. The scheduled initial pretrial conference is automatically canceled upon the
submission to the court of the Joint Rule 26(f) Report (LR 16.2) and (LR 5.4 & 5.5). If parties are
unable to reach agreement on a discovery plan and therefore submit separate Rule 26(f)
Reports (LR 16.3) and (LR 5.4 & 5.5), they shall appear for the scheduled initial pretrial
conference.


_________________________________________________________________________

John S. Brubaker, Clerk

By: /s/ Kimberly Garrett, Deputy Clerk

Date:   May 12, 2021

TO:     ALL COUNSEL AND/OR PARTIES OF RECORD




        Case 1:19-cv-01126-NCT-LPA Document 57 Filed 05/12/21 Page 1 of 1
